Filed 3/16/22 Williams v. ValleyCare Medical Center CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 MICHAEL WILLIAMS,
           Plaintiff and Appellant,
                                                                         A162713
 v.
 VALLEYCARE MEDICAL CENTER                                               (Alameda County
 et al.,                                                                 Super. Ct. No. RG19-044042)
           Defendants and Respondents.


         Plaintiff Michael Williams, M.D., appeals a judgment entered in favor
of defendants ValleyCare Medical Center (also known as Stanford Health
Care – Valley Care) and ValleyCare Medical Foundation, Inc. He contends
the trial court erred by sustaining defendants’ demurrer to his first amended
complaint for intentional infliction of emotional distress and elder abuse. We
find no error and affirm the judgment.
                                                     Background
         In November 2019, plaintiff filed a complaint alleging causes of action
against for false imprisonment, intentional infliction of emotional distress,
negligent infliction of emotional distress, and elder abuse. In August 2020,
the court overruled defendants’ demurrer to the causes of action for false
imprisonment and negligent infliction of emotional distress but sustained




                                                               1
with leave to amend the demurrer to the causes of action for intentional
infliction of emotional distress and elder abuse.
      In September 2020, plaintiff filed a first amended complaint (hereafter
complaint) realleging the above causes of action. As relevant here, the
complaint alleges that plaintiff was admitted as a patient at ValleyCare
Medical Center (hereafter hospital) after being diagnosed with bacterial
pneumonia causing congestive heart failure. Plaintiff’s treating doctor
pierced plaintiff’s right femoral artery while performing an allegedly
unwanted angiogram procedure. After the procedure, plaintiff and his wife
“requested that he be transferred to another hospital many times” but the
treating doctor refused the transfer. Plaintiff alleges that in retaliation for
complaining and requesting a transfer, he was subjected to substantial
emotional abuse.
      Plaintiff’s cause of action for intentional infliction of emotional distress
identifies the following allegedly outrageous conduct committed by
defendants’ employees either recklessly or with the intent to cause him
emotional distress. Paragraph 23 reads, “Commencing November 6, 2019,
almost daily until he was transferred on or about November 25, 2019, when
plaintiff would call for help to use the restroom, plaintiff was made to wait for
assistance to use the restroom. As a result, plaintiff became incontinent while
waiting for assistance. He would then have to wait for a half hour up to [two]
and one-half hours for someone to clean him. On more than one occasion,
when plaintiff asked for help to be cleaned, a staff person threw a dirty wipe
at his face. Plaintiff, while waiting for assistance, would hear the nurses at
the nurses’ station outside his room talking and laughing right outside of his
hospital room. It was clear that while staff was available right outside his
room and could take steps to address his hygiene, instead, staff mocked him



                                        2
by ignoring him and doing nothing. On November 14, 2019, plaintiff’s wife
arrived and saw nurses and doctors outside plaintiff's room. Plaintiff was
calling for help and they ignored him. Plaintiff’s wife walked in with one of
the administrators and found plaintiff soaked in urine. He had been eating
and food had fallen into his lap and the food was also soaked. Plaintiff
appeared embarrassed and completely exposed feeling helpless. He had been
in that condition for over one hour. When plaintiff’s wife complained to
medical staff about the lack of care plaintiff was receiving, defendant’s staff
contacted police, arguing that plaintiff’s wife was disturbing the peace.
Officers came and aggressively threw her to the ground in front of plaintiff,
causing him further severe emotional distress and fearing further that no one
would be there to protect him.” Paragraph 24 adds, “These acts further
include but are not limited to denying plaintiff access to the medical care and
physicians in another hospital, placing him in isolation ‘solitary confinement’
and denying him access to visitors and his wife who had the right to make
healthcare decisions on his behalf, and then utilizing security or other law
enforcement personnel to batter his wife in his presence while he was in a
hospital bed with life supports, bleeding and suffering an enlarged hematoma
and unable to walk and physically and emotionally vulnerable and
susceptible to emotional distress.”
      Plaintiff’s cause of action for elder abuse alleges that defendants denied
and withheld “services necessary to meet the plaintiff’s basic needs and
comforts, with knowledge that the withholding of essential hygiene as set
forth in paragraph 23 above, was substantially certain to cause him injury,
both emotional and physical, and was a failure of those responsible for
attending to his basic needs and comfort in order to carry out their custodial
responsibilities.”



                                        3
      The trial court sustained defendants’ demurrer to the causes of action
for intentional infliction of emotional distress and elder abuse. The court
explained that the facts alleged in the complaint “would support a claim for
negligence, but they do not rise to the level of ‘extreme and outrageous
conduct’ ” necessary to support a claim for intentional infliction of emotional
distress. With respect to the claim for elder abuse, the court again noted that
the allegations “would support a claim for negligence, but they do not allege
that defendant acted ‘either with knowledge that injury was substantially
certain to befall the elder . . . or with conscious disregard of the high
probability of such injury.’ ”
      Thereafter, plaintiff requested the remaining causes of action be
dismissed without prejudice and filed a notice of appeal from the judgment
with prejudice entered in favor of the hospital.1
                                   Discussion
   1. Standard of Review
      “On appeal from a judgment dismissing an action after sustaining a
demurrer without leave to amend, the standard of review is well settled. We
give the complaint a reasonable interpretation, reading it as a whole and its
parts in their context. [Citation.] Further, we treat the demurrer as
admitting all material facts properly pleaded, but do not assume the truth of
contentions, deductions or conclusions of law. [Citations.] When a demurrer is
sustained, we determine whether the complaint states facts sufficient to




      1  Plaintiff’s causes of action for false imprisonment and negligent
infliction of emotional distress were added by an amendment to a pending
complaint alleging causes of action for racial discrimination, fraud, battery,
medical battery, and Penal Code violations. (Super. Ct. Alameda County,
No. RG20-079779.)

                                         4
constitute a cause of action.” (City of Dinuba v. County of Tulare (2007) 41
Cal.4th 859, 865.)
   2. Intentional Infliction of Emotional Distress
      To state a claim for intentional infliction of emotional distress, a
plaintiff must plead: “ ‘ “ ‘ “(1) extreme and outrageous conduct by the
defendant with the intention of causing, or reckless disregard of the
probability of causing, emotional distress; (2) the plaintiff’s suffering severe
or extreme emotional distress; and (3) actual and proximate causation of the
emotional distress by the defendant’s outrageous conduct.” ’ ” ’ ” (Hughes v.
Pair (2009) 46 Cal.4th 1035, 1050.) “A defendant’s conduct is ‘outrageous’
when it is so ‘ “ ‘extreme as to exceed all bounds of that usually tolerated in a
civilized community.’ ” ’ ” (Id. at pp. 1050–1051.) “Liability for intentional
infliction of emotional distress ‘ “does not extend to mere insults, indignities,
threats, annoyances, petty oppressions, or other trivialities.” ’ ” (Id. at
p. 1051.)
      Whether conduct is outrageous “is ‘usually’ a question of fact, [but]
many cases have dismissed intentional infliction of emotional distress cases
on demurrer, concluding that the facts alleged do not amount to outrageous
conduct as a matter of law.” (Barker v. Fox & Associates (2015) 240
Cal.App.4th 333, 356.)
      Plaintiff’s allegations can be separated into two related categories of
conduct. First, he alleges that he was made to wait to relieve himself or to be
cleaned after soiling himself despite the apparent availability of the nursing
staff to assist him and that the staff was rude and disrespectful when they
finally arrived to assist him with his hygiene. Second, he alleges that the
staff improperly reacted to his wife’s complaints about his care by calling the
police, which resulted in her being physically restrained and arrested by the



                                         5
police and then barred from entering the hospital. Plaintiff suggests that this
conduct is sufficiently outrageous given his “vulnerable” condition following
the “butchery” of his femoral artery during the unauthorized angiogram
procedure.
      While a plaintiff’s special susceptibility to emotional distress is a factor
that may be considered in determining whether the alleged conduct was
outrageous (Angie M. v. Superior Court (1995) 37 Cal.App.4th 1217, 1226), we
question whether plaintiff’s condition here, including the medical error which
is alleged to have occurred, makes him more vulnerable than any other
patient in the hospital with a serious medical condition. Nonetheless, even
assuming that plaintiff, as a patient in a hospital, is particularly susceptible
to emotional distress, the conduct alleged is not sufficiently extreme and
outrageous to support a cause of action for intentional infliction of emotional
distress.
      As the trial court noted, the alleged failure to timely respond to
plaintiff’s hygiene needs, as alleged here, may support a negligence claim but
is insufficient to support a claim for intentional infliction of emotional abuse.
(Teague v. Home Ins. Co. (1985) 168 Cal.App.3d 1148, 1151–1152 [“Mere
assertions of delay in the . . . the providing of medical treatment do not
describe conduct which is deemed outrageous and extreme.”].) At most, the
complaint alleges delays of between 30 minutes and 2.5 hours. Such delays,
even if intended to be retaliatory, are not outrageous, atrocious or beyond the
bounds of decency. “[I]t is ‘not . . . enough that the defendant has acted with
an intent which is tortious or even criminal, or that he has intended to inflict
emotional distress, or even that his conduct has been characterized by
“malice,” or a degree of aggravation which would entitle the plaintiff to
punitive damages for another tort. Liability has been found only where the



                                        6
conduct has been so outrageous in character, and so extreme in degree, as to
go beyond all possible bounds of decency, and to be regarded as atrocious, and
utterly intolerable in a civilized community.’ ” (Cochran v. Cochran (1998) 65
Cal.App.4th 488, 496.) Similarly, plaintiff’s allegation that the nurses threw
wipes in his face, if proven, undoubtedly reflects unprofessional and rude
conduct. It is, however, more akin to an insult or an indignity, which is not
actionable.
      The allegations involving the physical restraint and arrest of his wife
by police and her subsequent exclusion from the hospital are similarly not
sufficient to support his cause of action. Defendants’ staff did not physically
restrain plaintiff’s wife. They called to police to report a disturbance. How the
police responded is within the discretion of the police, not the staff. The
subsequent exclusion of plaintiff’s wife from the hospital after the incident
was also not extreme and outrageous.
   3. Elder Abuse
      The Elder Abuse and Dependent Adult Civil Protection Act (the Elder
Abuse Act or the Act) (Welf. & Inst. Code, § 15600 et seq.) provides
heightened remedies for the “neglect” of an elder or dependent adult where
the defendant “has been guilty of recklessness, oppression, fraud, or malice”
in the commission of the neglect. (§§ 15610.07, subd. (a), 15657.) As pertinent
here, the Act defines neglect as “[t]he negligent failure of any person having
the care or custody of an elder or a dependent adult to exercise that degree of
care that a reasonable person in a like position would exercise” including the
“[f]ailure to assist in personal hygiene.” (§ 15610.57, subds. (a)(1) & (b)(1).)
“Oppression, fraud and malice ‘involve “intentional,” “willful,” or “conscious”
wrongdoing of a “despicable” or “injurious” nature.’ [Citation.] Recklessness
involves ‘ “deliberate disregard” of the “high degree of probability” that an



                                         7
injury will occur’ and ‘rises to the level of a “conscious choice of a course of
action . . . with knowledge of the serious danger to others involved in it.” ’ ”
(Carter v. Prime Healthcare Paradise Valley LLC (2011) 198 Cal.App.4th 396,
405 (Carter); Covenant Care, Inc. v. Superior Court (2004) 32 Cal.4th 771, 789
[“In order to obtain the Act’s heightened remedies, a plaintiff must allege
conduct essentially equivalent to conduct that would support recovery of
punitive damages.”].)
      Although oppression and recklessness are often a jury question, a
demurrer may be sustained where facts alleged in the complaint do not show
the requisite culpable or reckless conduct by defendant. (See Carter, supra,
198 Cal.App.4th at p. 407 [demurrer properly sustained where conduct
alleged was not “sufficiently egregious to constitute neglect . . . within the
meaning of the Elder Abuse Act”]; Alexander v. Scripps Memorial Hosp. La
Jolla (2018) 23 Cal.App.5th 206, 223 [same].) Plaintiff’s conclusory
allegations that the staff acted “maliciously and with the intent to oppress
plaintiff” and that “defendants acted “with recklessness” are insufficient to
support a cause of action for elder abuse. (See Carter, supra, at pp. 407, 412–
413 [facts constituting Elder Abuse Act neglect must be pleaded with
particularity; willful misconduct allegations deficient because plaintiffs did
not “allege[] facts, as opposed to conclusions or contentions,” indicating
hospital acted with deliberate indifference].)
      As discussed above, the conduct alleged, even if inappropriate or
negligent, was not such as to reflect an intention to inflict harm or reckless
indifference to that possibility. Nothing in the complaint supports plaintiff’s
claim that delaying up to two and a half hours to assist plaintiff with his
hygiene, even if done with a retaliatory motive, was intended to cause
plaintiff serious injury. Nor does the complaint allege facts showing that



                                         8
defendants’ staff deliberately disregarded the likelihood that plaintiff would
suffer a serious injury.
      The cases relied on by plaintiff are clearly distinguishable. For
example, in Covenant Care v. Superior Court, supra, 32 Cal.4th at pages 777–
778, the court held that plaintiff could proceed under the Act based on
allegations that defendant “acted with malice and oppression” by leaving the
patient “in his bed, unattended and unassisted, for excessively long periods”
including being left in “his excrement” for long enough periods of time that
“he developed ulcers on his body that exposed muscle and bone and became
septic.” Similarly, in Delaney v. Baker (1999) 20 Cal.4th 23, 27, the court
affirmed a jury’s finding that defendant had been reckless in allowing an 88-
year-old woman to be “left lying in her own urine and feces” for such an
“extended period[] of time” and at such frequency that tissue on her ankles,
feet, and buttocks “had been eaten away down to the bone.” The neglect
detailed in these cases on which plaintiff relies occurred over eight weeks in
the first case and four months in the second case, during which times the
injurious nature of the neglect became increasingly apparent.2
      Defendant’s failure to act in Delaney and Covenant Care demonstrated
a “ ‘ “deliberate disregard” of the “high degree of probability” that an injury
will occur’ and ‘rises to the level of a “conscious choice of a course of action . . .


      2 Similarly, other cases holding evidence of patient neglect sufficient to
constitute actionable elder abuse involved neglect over far longer periods of
time. (E.g., Sababin v. Superior Court (2006) 144 Cal.App.4th 81, 90 [failure
to follow case plan, check patient’s skin condition on daily basis, notify
physician of need for treatment order over three-year period]; Country Villa
Claremont Healthcare Center, Inc. v. Superior Court (2004) 120 Cal.App.4th
426, 435 [failure to provide adequate pressure relief worsening condition of
pressure ulcer over approximately nine months]; Benun v. Superior Court
(2004)123 Cal.App.4th 113, 116 [failure to provide adequate custodial care
between March 1998 and December 2001].)

                                          9
with knowledge of the serious danger to others involved in it.” ’ ” (Carter,
supra, 198 Cal.App.4th at p. 405.) In contrast, plaintiff’s complaint alleges
that the retaliatory conduct began on November 10, 2019, when he requested
a transfer and continued until he was transferred on November 25.
Throughout that time, plaintiff’s hygiene was attended to, albeit at times
with a limited but allegedly unnecessary delay. Without diminishing
plaintiff’s discomfort, the delay alleged in this case, which occurred over a
period of no more than15 days and resulted in no physical injury, does not
reflect reckless or intentionally injurious conduct. (See Alexander v. Scripps
Memorial Hospital La Jolla, supra, 23 Cal.App.5th at pp. 223–224 [“Unlike
cases in which elder abuse is properly pleaded because the patient was
abandoned or ignored for extended periods of time,” complaint merely alleged
that family members disagreed with “the frequency and quantity of the
medication, hydration, and nutrition” their mother was receiving.].)
      Plaintiff does not suggest that any deficiencies in the complaint could
be cured by amendment. Accordingly, the trial court did not err in sustaining
the demurrers without leave to amend.
                                 Disposition
      The judgment is affirmed. Defendants shall recover their costs on
appeal.


                                            POLLAK, P. J.
I CONCUR:

DESAUTELS, J.*



      *
       Judge of the Superior Court of California, County of San Francisco,
assigned by the Chief Justice pursuant to article VI, section 6 of the
California Constitution.


                                       10
STREETER, J., Concurring and Dissenting.
      While otherwise concurring, I must respectfully dissent from the
majority’s decision to affirm the dismissal of the Elder Abuse Act3 claim. In
my view, we are not being faithful to the language of the Act or to its purpose.
      “Neglect” under the Elder Abuse Act, by its plain terms, specifically
includes “[f]ailure to assist in personal hygiene.” (§ 15610.57, subd. (b)(1).)
Dr. Williams alleges that, when he became incontinent on multiple occasions,
the defendants repeatedly ignored him for periods ranging from 30 minutes
to two and a half hours while he lay helpless in his own urine and feces,
despite his pleas for assistance. On more than one occasion, he alleges, a
nurse responded to his pleas by throwing a dirty wipe in his face. He further
alleges that there was such high conflict between his wife and hospital
personnel over her complaints about their failure to attend to his needs that
she was forcibly detained by police.
      This is not a case of simple disagreement over “the nature of care” and
“the type of care being provided.” (Alexander v. Scripps Memorial Hospital
La Jolla (2018) 23 Cal.App.5th 206, 223.) What we have here, at least as
alleged, is retaliatory refusal to provide the most basic care to a patient who
was perceived as difficult. The allegations, if true, amount to despicable
heedlessness and cruelty. As a remedial statute, the Elder Abuse Act must
be construed liberally in a manner that favors elders who seek to invoke its
provisions. (Mahan v. Charles W. Chan Ins. Agency, Inc. (2017)
14 Cal.App.5th 841, 860–861; see California Assn. of Health Facilities v.
Department of Health Services (1997) 16 Cal.4th 284, 295.) Because of the


      3Welfare and Institutions Code section 15600 et seq., the Elder Abuse
and Dependent Adult Civil Protection Act (the Elder Abuse Act or the Act).
Unless otherwise specifically designated, all statutory references are to the
Welfare and Institutions Code.

                                        1
Legislature’s consistent pattern of broadening the Act over the last forty
years and its close attention to ensuring potent remedies are available under
its heightened remedy scheme, courts should be mindful of the legislative
intent to incentivize claims, especially when undertaking review on
demurrer. (Mahan, at p. 860; see Covenant Care, Inc. v. Superior Court
(2004) 32 Cal.4th 771, 779 [“In 1991, in order ‘to enable interested persons to
engage attorneys to take up the cause of abused elderly persons and
dependent adults’ (. . . § 15600, subd. (j)), the Legislature added . . . section
15657 to the Act.”].)
      Dr. Williams’s allegations of “failure to assist in [his] personal hygiene”
are based on “detailed and specific factual allegations” (Covenant Care, Inc. v.
Superior Court, supra, 32 Cal.4th at p. 777) from which we may reasonably
infer his nurses were not only deliberately indifferent to the indignity he was
suffering, but ignored him intentionally with the aim of making him suffer as
a means of control. It makes no difference that, in the end, he did not suffer
physical harm. (Maj. opn., ante, at p. 10 [“the delay alleged in this case . . .
occurred over a period of no more than 15 days and resulted in no physical
injury”].) The Elder Abuse Act, on its face, covers “physical harm or pain or
mental suffering.” (§ 15610.07, subd. (a)(1).) Nor does it matter that even
more egregious things have been held to constitute actionable neglect.
(Carter v. Prime Healthcare Paradise Valley LLC (2011) 198 Cal.App.4th 396,
405–406 [citing examples].) The majority’s conclusion to the contrary, as I
see it, is like saying Dr. Williams may have been in distress but, after all, it
could have been worse for him.
      To the extent Carter can be read to require a level of culpability
evincing awareness of a high probability of physical harm, I believe that
reading of the Elder Abuse Act is incorrect. “ ‘Recklessness’ ” for purposes of



                                         2
the Elder Abuse Act encompasses knowledge of potential physical or
emotional harm (Delaney v. Baker (1999) 20 Cal.4th 23, 31–32), which
properly aligns the applicable culpability standard with the Act’s broad
definition of actionable harm. (§ 15610.7, subd. (a)(1).) The only allegations
of withheld care in Carter, in any event, had to do with allegedly substandard
treatment (e.g., failure to administer antibiotics, failure to have properly
equipped emergency “crash cart” on hand), which is classic negligence.
(Carter v. Prime Healthcare Paradise Valley LLC, supra, 198 Cal.App.4th at
pp. 407–408.) Dr. Williams pleads far more than negligence here, and he
pleads it with particularity. Whether his allegations, if proved, amount to
gross negligence or a level of recklessness and intentionality sufficient to
trigger the heightened remedies of the Elder Abuse Act should be decided by
a jury.


                                            STREETER, J.




                                        3